appellant failed to demonstrate that she had not received the proper
amount of credits. 2 Accordingly, we
            ORDER the judgment of the district court AFFIRMED.




                                                                 J.
                                   Gibbons


                                                                 J.
                                   Douglas



                                   Saitta


cc: Hon. Elizabeth Goff Gonzalez, District Judge
     Joyce Denise Hicks
     Attorney General/Carson City
     Attorney General/Las Vegas
     Clark County District Attorney
     Eighth District Court Clerk




     2 Appellant appeared to claim that due to her classification she was
denied the ability to earn additional credits. Appellant did not
demonstrate that she was entitled to any additional credits as she was not
entitled to receive minimum-custody credits.